DETAILED ACTION
Specification
The disclosure is objected to because of apparent editorial errors in paragraphs [0056] and [0076].  Going forward with examination, the paragraphs are interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0056]  In an aspect, the three acoustic sensors 340, 342, 344 are located in a common horizontal plane and at various positions around the knee, separated from an acoustic event source 336 by distances 330, 332, and 334. In an aspect, the distances 330, 332, 334 are not equal. In another embodiment, the plane is not horizontal. In an aspect, the acoustic event source 336 1s at the interface between the tibia [[344]] 304 and the stem 324.--

--[0076]  Figures 8A and 8B are plots 800, 820 of the signals 802, 822 from acoustic sensors on two patients, in accordance with the present disclosure. Signal 802 was received from an acoustic sensor proximate to a “well-functioning” implant while signal 822 was received from an acoustic sensor proximate to a “failing” implant. Signal 802 has a clear primary frequency, a waveform with a clear rise time and fall time, a lower-amplitude lower-frequency element that produces the increase in amplitude after time 0.0006, and very little higher-frequency noise. Signal 822, on the other hand, is lower in maximum amplitude [[that]] than signal 802, does not have a clear single frequency, and does not show the clear rise time and fall time. At first glance, one might wrongly decide that the implant associated with signal 802 is more damaged than the implant associated with signal 822.--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,918,333 B2 (hereinafter “the Patent”) in view of Billi et al. (US 2016/0015319 A1).
20. 	The Patent claims a method of identifying a loosened implant in a joint, the method entailing essentially a plurality of acoustic sensors configured to be place in contact with a patient’s skin at a respective plurality of locations around the joint, and comprising all the recited steps (See the Patent claim 1; Col. 15, lines 36-56).
The Patent doesn’t claim an apparatus for identifying a loosened implant in the joint, the apparatus comprising a processor and a non-transitory computer readable medium electronically coupled to the processor and comprising instructions stored thereon that when executed on the processor, perform the recited steps. 
However, it has been held that making automatic of a known feature is an obvious variation, thus uninventive and unpatentable.  In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958).  As for the present case, it appears that the claimed method may entail an apparatus comprising a processor and a non-transitory computer readable medium as claimed to automatically perform the recited steps.  For example, Billi et al. teaches a method of identifying a loosened implant in a joint, the method entailing essentially a plurality of acoustic sensors (120) configured to be place in contact with a patient’s skin at a respective plurality of locations around the joint, and comprising inventive steps (Fig. 30; Par. 0108).  Billi et al. also teaches the method entailing an apparatus comprising a computing device (200) comprising a processor (210) and a non-transitory computer readable medium (220) electronically coupled to the processor (210) and comprising instructions stored thereon that when executed on the processor (210) to automatically perform the inventive steps (Figs. 1B, 2, 8, 9 reproduced below; Abstract; Pars. 0050-0054).

    PNG
    media_image1.png
    376
    447
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    526
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    489
    521
    media_image4.png
    Greyscale

Note:  As shown in figs. 8, 9 above, a good knee implant may generate only one acoustic event approximately at time 120, while a bad knee implant may generate multiple acoustic events approximately at times 120, 200,…).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application, in view of Billi et al. for example, to claim an apparatus for identifying a loosened implant in the joint, the apparatus comprising a processor and a non-transitory computer readable medium electronically coupled to the processor and comprising instructions stored thereon that when executed on the processor, perform the recited steps; in order to automatically perform the recited steps.

21-25.	The Patent as modified claims the apparatus of claim 20 for performing all the recited steps (See the Patent claims 2-6; Col. 15, line 57 – Col. 16, lines 27).

26. 	The Patent claims a method of identifying a loosened implant in a joint, the method essentially entailing an acoustic sensor configured to be place in contact with a patient’s skin at a location approximate the joint, and comprising all the recited steps (See the Paten claim 7; Col. 16, lines 28-40).
The Patent doesn’t claim an apparatus for identifying a loosened implant in the joint, the apparatus comprising a processor and a non-transitory computer readable medium electronically coupled to the processor and comprising instructions stored thereon that when executed on the processor, perform the recited steps.
However, as discussed above in claim 20, it has been held that making automatic of a known feature is an obvious variation, thus uninventive and unpatentable.  Billi et al., for example, teaches a method of identifying a loosened implant in a joint, the method entailing essentially an acoustic sensor (120) configured to be place in contact with a patient’s skin at a location approximate the joint, and comprising inventive steps.  Billi et al. also teaches the method entailing an apparatus comprising a computing device (200) comprising a processor (210) and a non-transitory computer readable medium (220) electronically coupled to the processor (210) and comprising instructions stored thereon that when executed on the processor (210), automatically perform the inventive steps.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application, in view of Billi et al. for example, to claim an apparatus for identifying a loosened implant in the joint, the apparatus comprising a processor and a non-transitory computer readable medium electronically coupled to the processor and comprising instructions stored thereon that when executed on the processor, perform the recited steps; in order to automatically perform the recited steps.

27. 	The Patent as modified claims the apparatus of claim 26, wherein the predetermined band is associated with the implant (See the Patent claim 8; Col. 16, lines 41-42).

28-33. 	The Patent as modified claims an apparatus for identifying a loosened implant in a joint, the apparatus comprising all the recited features (See the Patent claims 9-14; Col.16, line 43 – Col. 18, line 24.  Discussions similar to the above apply).




Allowable Subject Matter
Claim 20-33 would be allowed if the above double patenting rejections were overcome.  The following would be an examiner’s statement of reasons for allowance (which is essentially the same as the examiner’s statement of reasons for allowance for the Patent application):
With respect to independent claim 20, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “..wherein identifying a position comprises calculating a first time delay between a first time of receipt of a first signal from a first acoustic sensor of the plurality of acoustic sensors and a second time of receipt of a second signal from a second acoustic sensor of the plurality of acoustic sensors, and calculating a first geometric surface of possible locations of the acoustic event from the first time delay.”
(Claims 21-25 are dependent on claim 20.) 

With respect to independent claim 26, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: “…analyzing the signal to identify an attribute that is associated with a state of joint health only when the signal comprises a primary frequency within a predetermined band…”
(Claim 27 is dependent on claim 26.) 

With respect to independent claim 28, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein analyzing the signal comprises calculating a power spectral density (PSD) of the signal, calculating a first partial power of the PSD within a predetermined first frequency band, comparing the first partial power to a first threshold, and determining that the signal is indicative of a loose implant when the first partial power exceeds the first threshold.”
(Claim 29 is dependent on claim 28.) 

With respect to independent claim 30, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: “…wherein analyzing the signal comprises calculating a power spectral density (PSD) of the signal, calculating a first partial power of the PSD within a predetermined first frequency band, calculating a second partial power of the PSD within a predetermined second frequency band, comparing the first partial power to the second partial power.”
(Claims 31-32 are dependent on claim 30.) 

With respect to independent claim 33, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: “…wherein analyzing the signal comprises calculating a power spectral density (PSD) of the signal, calculating a first maximum value of the PSD within a predetermined first frequency band, calculating a second maximum value of the PSD within a predetermined second frequency band, and comparing the first maximum value to the second maximum value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 28, 2022